Dismissed and Memorandum Opinion filed February 25, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00074-CR
____________
 
CHANDRA CLARICE ROBINSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 1133864
 

 
MEMORANDUM
OPINION
Appellant entered a plea of guilty to delivery of a
controlled substance.  In accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant on December 16, 2009, to
confinement for three years in the Institutional Division of the Texas
Department of Criminal Justice and assessed a fine of $500.00.  Appellant filed
a pro se notice of appeal.  We dismiss the appeal.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
 
Judgment rendered and
Memorandum Opinion filed February 25, 2010.
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish — Tex. R. App. P. 47.2(b)